Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deaver (US 20080143491).
Regarding claims 1. Deaver discloses a communication system comprising: a preexisting fiber network associated with a geographical area that includes a plurality of buildings (see at least figures 6a and 11), wherein the preexisting fiber network comprises a plurality of preexisting fiber links (see at least figures 6a and 11); a first fiber link that is spliced into a given one of the plurality of preexisting fiber links coupled to the preexisting fiber network at a given location that was identified as being convenient for extending the preexisting fiber network (see at least figures 6a and 11).
Deaver discloses all the limitations of the claimed invention with the exception of a second fiber link that is deployed between the given location and a given building of the plurality of buildings that is closest to the given location. However, it would have been a matter of design choice to have second fiber link that is deployed between the given location and a given building of the plurality of buildings that is closest to the given location using any of the commonly known technologies available to a person of ordinary skill in the art. Since the applicants did not show that having second fiber link that is deployed between the given location and a given building of the plurality of buildings that is closest to the given location solves any particular stated problem or is for any particular purpose and it appears that any wiring configuration would perform equally well as long as connection is extended to the plurality of other buildings.
Regarding claims 2. Deaver discloses a communication system wherein the given building comprises a residential building or a commercial building (see at least figure 6). 
Regarding claim 4. Deaver discloses a communication system wherein the given location comprises (1) a location at a fiber access point on the preexisting fiber network, (2) a location at a fiber splice point on the preexisting fiber network, (3) a location at an underground utility conduit in close proximity to the preexisting fiber network, or (4) a location in close proximity to an aerial fiber link on the preexisting fiber network (see at least figures 6-8 and 11). 
Claims 3, 5-17 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver in view of Liu (US 10,548,026).
Regarding claim 3, Deaver, discloses all the limitations of the claimed invention with the exception that the given building comprises a building of an individual who has subscribed to an internet service of a wireless communication mesh network. However, Liu, from the same field of endeavor, teaches the given building comprises a building of an individual who has subscribed to an internet service of a wireless communication mesh network (see at least figure 10). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Deaver for the purpose of serving efficiently more customers in a network.
Regarding claims 5, 8, and 14. Deaver, discloses all the limitations of the claimed invention with the exception that the given building is configured to serve as a seed node of a wireless communication mesh network that has backhaul connectivity through 
Regarding claim 6. Deaver in view of Liu discloses a communication system wherein the one or more ptp or ptmp communication links that originate from the seed node communicatively couple the seed node to one or more other buildings of the plurality of buildings (Liu: see at least figure 10).
Regarding claim 7. Deaver in view of Liu discloses a communication system wherein the given building comprises one or more ptp or ptmp radios installed on a roof of the given building (Liu: see at least figures 4 and 6).
Regarding claim 9. Deaver in view of Liu discloses a communication system wherein the given building comprises a residential building or a commercial building (Deaver: see at least figure 6).
Regarding claim 10. Deaver in view of Liu discloses a communication system wherein the given building comprises a building of an individual who has subscribed to 
Regarding claims 11 and 15. Deaver in view of Liu discloses a communication system wherein the given location comprises (1) a location at a fiber access point on the preexisting fiber network, (2) a location at a fiber splice point on the preexisting fiber network, (3) a location at an underground utility conduit in close proximity to the preexisting fiber network, or (4) a location in close proximity to an aerial fiber link on the preexisting fiber network (Deaver: see at least figure 6). 
Regarding claim 12. Deaver in view of Liu discloses a communication system wherein the one or more ptp or ptmp communication links that originate from the seed node communicatively couple the seed node to one or more other buildings of the plurality of buildings (Liu: see at least figure 10).
Regarding claim 13. Deaver in view of Liu discloses a communication system wherein the given building comprises one or more ptp or ptmp radios installed on a roof of the given building (Liu: see at least figures 4 and 6).
Regarding claim 16. Deaver in view of Liu discloses a communication system wherein the one or more ptp or ptmp communication links that originate from the seed node communicatively couple the seed node to one or more buildings of the plurality of buildings (Liu: see at least figure 10).
Regarding claim 17. Deaver in view of Liu discloses a communication system wherein the pole structure comprises one or more ptp or ptmp radios (Liu: see at least figures 4, 6 and 10).
Regarding claim 20. Deaver in view of Liu discloses a communication system wherein each ptp communication link comprises a very-narrow beam and a low side lobe, and each ptmp communication link comprises beam selection capability (Fig. 2 illustrates a BSN device 106 connected to a light pole in a geographic area according to one embodiment. A coverage area of the BSN device 106 can be split into four quadrants, called sectors, with four sector high-gain antennas 202. These four sector high-gain antennas 202.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver in view of Liu and further in view of Yoshida et al (US 6,060,658). Hereinafter referred to as Yoshida.
Regarding claim 18, Deaver in view of Liu discloses all the limitations of the claimed invention with the exception the pole structure comprises one or more solar cell panels that can provide power to the one or more ptp or ptmp radios. However, Yoshida, from a similar field of endeavor, teaches a pole structure comprises one or more solar cell panels that can provide power (see at least figures 1 and 8). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching Yoshida, as indicated, into the communication method of Deaver in view of Liu by making the pole structure comprises one or more solar cell panels that can provide power to the one or more ptp or ptmp radios for the purpose of providing power to any electrical element and providing clean energy.
Regarding claim 19. Deaver in view of Liu and further in view of Yoshida discloses a communication system wherein the one or more solar cell panels are cylindrically shaped (Yoshida: see at least figures 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476